DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9, drawn to a biological sample analysis chip; species A (1) in which the first substrate is directly deposited on the second substrate; and the species B (2) representing the election of Fig. 2 in the reply filed on 02/26/2021 is acknowledged.
Claim Objections
Claim 8 is objected to because of the following informalities: Examiner suggests changing “the first substrate is directly disposed on the second substrate” to “the first substrate is disposed directly on the second substrate”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a metal film is disposed on an inner wall of the through hole, and the metal film constitutes a portion of the second electrode” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “[...] corresponding to the plurality of second liquid tanks”.  The limitation is unclear what the applicant is trying to claim.

Claim 6 recites the limitation "the wiring" in L2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation is directed to the plurality of wirings or at least one wiring of the plurality of wirings of claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ohura (US 2014/0158540).
102/103?
Regarding claim 1, Ohura teaches a biological sample analysis chip (Abstract) comprising: 
a first substrate (see annotation in Fig. 12; see also 303 in Fig. 3-1 & ¶ 0135); 
a membrane (e.g., nanopores 1202) disposed on the first substrate (see Fig. 12); 
a first liquid tank (see annotation in Fig. 12) which is provided with a first electrode (1206); 
a plurality of second liquid tanks (see annotation in Fig. 12) each of which is provided with at least one flow path (see Fig. 12) and a second electrode (1207); and 
a second substrate (see annotation in Fig. 12; see also 302 in Fig. 3-1 & ¶ 0135) disposed below the first substrate (see Fig. 12), wherein 
the plurality of second liquid tanks are substantially insulated from each other (see Fig. 12), 
the membrane disposed on the first substrate is disposed between the first liquid tank and the plurality of second liquid tanks so as to form a portion of the first liquid tank and a portion of the plurality of second liquid tanks (see Fig. 12), and 
the second substrate is provided with the at least one flow path and the second electrode so as to form a portion of the plurality of second liquid tanks (see Fig. 12).  


    PNG
    media_image1.png
    1024
    1113
    media_image1.png
    Greyscale


Regarding claims 2-9, Ohura teaches the biological sample analysis chip:
2.	wherein the membrane is provided with a plurality of pores (i.e., nanopores, throughout the reference); 
3.	wherein the at least one flow path is formed of a through hole penetrating the second substrate (see annotation in Fig. 12);  
4.	wherein a metal film is disposed on an inner wall of the through hole, and the metal film constitutes a portion of the second electrode (i.e., “The electrode 
5.	wherein the second substrate is provided with a plurality of wirings connected to each of the second electrode, and a plurality of external connection terminals connected to the plurality of wirings (see Fig. 12 for example);
6.	wherein the wiring includes a metal via disposed inside the second substrate (see Fig. 12);
7.	wherein the second substrate is a board having insulating properties (see ¶ 0078);  
8.	wherein the first substrate is directly disposed on the second substrate (see annotated Fig. 12); and 
9.	further comprising: a support material disposed on the first substrate (see supporting walls disposed on the first substrate forming a chamber in Fig. 12), wherein the support material constitutes a portion of the first liquid tank (see Fig. 12).  
Regarding claim 7, the limitation “formed of a printed board” appears to be a product by process limitation.  It is noted that said limitation is given little patentable weight in the product claim.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the second substrate as recited in claim 7 is the same as the substrate disclosed by Ohura, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798